
	

114 HR 3873 IH: International Cyber Policy Oversight Act of 2015
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3873
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to produce a comprehensive strategy relating to United States
			 international policy with regard to cyberspace, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the International Cyber Policy Oversight Act of 2015. 2.Department of State international cyberspace policy strategy (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall produce a comprehensive strategy, with a classified annex if necessary, relating to United States international policy with regard to cyberspace.
 (b)ElementsThe strategy required in subsection (a) shall include the following: (1)A review of actions and activities undertaken by the Secretary of State to date to support the goal of the President’s International Strategy for Cyberspace, released in May 2011, to work internationally to promote an open, interoperable, secure, and reliable information and communications infrastructure that supports international trade and commerce, strengthens international security, and fosters free expression and innovation.
 (2)A plan of action to guide the Secretary of State’s diplomacy with regard to countries, including conducting bilateral and multilateral activities to develop the norms of responsible international behavior in cyberspace, and status review of existing discussions in multilateral fora to obtain agreements on international norms in cyberspace.
 (3)A review of the alternative concepts with regard to international norms in cyberspace offered by other prominent country actors.
 (4)A detailed description of threats to United States national security in cyberspace from other countries, state-sponsored actors and private actors, to United States Federal and private sector infrastructure, United States intellectual property, and the privacy of United States citizens.
 (5)A review of policy tools available to the President to deter countries, state-sponsored actors, and private actors, including those outlined in Executive Order 13694, released on April 1, 2015.
 (6)A review of resources required by the Secretary of State, including the Office of the Coordinator for Cyber Issues, to conduct activities to build responsible norms of international cyber behavior.
 (c)ConsultationThe Secretary of State shall consult, as appropriate, with other United States Government agencies, the United States private sector, and United States nongovernmental organizations with recognized credentials and expertise in foreign policy, national security, and cybersecurity.
 (d)ReleaseThe Secretary of State shall publicly release the strategy required in subsection (a) and brief the appropriate congressional committees upon its release, including on the classified annex, if the strategy includes such an annex.
			
